Title: To George Washington from Joseph Valentine, 13 August 1768
From: Valentine, Joseph
To: Washington, George



Sir
Williams Burg august 13th 1768

I have Just Ben over all the plantations and give you ass true an account ass I Can of the prospect of the Crops which I hope if the weather purmits will be Tolarable good at Rockahock and old Quarter the tobo is very mutch hurt by great Rains Sum of it is drownded at old Qur and at Rockahock sum of it fires be for it Can make any thing although it is fine Large tobo but if it is dry weather I hop their will be prity good Crops at Boath places they have very fine Corn dite Howls Crop is not hurt by the Rane his tobo is a good deel of it Latter but if the weather Sutes I think he will make a good Crop and like wise the Quarters be low the Corthouse has a better prospect then has ben their for many years Deavenport has a pritty good Crop of tobaco though sum of hisen has ben over done with the great Rains purticular his forrod tobo but if the weather Sutes I think he will make a better Crop of tobo then you have Ever had their yet I think his Crop of Corn is not So good ass it was last year.
our Crops in yorke is greatly amended Sence the wind and hail Sum of our tobo in the low bottoms is drownded but hope if weather Sutes we shall make a good Crop have no more to ad at present but Remain Sir your most hble Sert

Joseph Valentine

